Citation Nr: 1035970	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, 
including service in the Republic of Vietnam, and his decorations 
include the Army Commendation Medal, Bronze Star Medal, and 
Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a March 2009 rating decision, the RO increased the rating for 
the service-connected PTSD from 30 percent disabling to 70 
percent disabling, effective from July 30, 2007.  Because the 
increase in the evaluation of the Veteran's PTSD disability does 
not represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Evaluation

In January 2008 the Veteran was granted service connection for 
PTSD with an evaluation of 30 percent disabling, effective July 
30, 2007, which the Veteran appealed.  In a rating decision dated 
in March 2009 the evaluation for PTSD was increased to 70 
percent, effective July 30, 2007.  The Veteran seeks an initial 
evaluation in excess of 70 percent disabling for his service-
connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examinations in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10- 95 
(Mar. 31, 1995).

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Scores between 31 to 
40 range indicate impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
a 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a treatment note, dated in August 2005, the Veteran denied 
depression, anxiety, memory loss, mental disturbance, suicidal 
ideation, hallucinations, and paranoia.

In July 2007 the Veteran underwent a private psychological 
evaluation.  The Veteran was reported to have a history of 
"angry outbursts in interpersonal contexts, such as restaurants 
and supermarkets, subsequent to his return from Vietnam."  The 
Veteran's wife reported that the Veteran was effectively laid off 
from employment four to five years prior to the evaluation.  The 
Veteran reported intrusive thoughts, nightmares, night sweats, 
and cognitive and physiological responses to trauma cues, such as 
the sounds of sirens at night, and the smell of phosphorous.  He 
described a history of avoidance of thoughts, people, places, and 
activities associated with his service in Vietnam.  There were 
dissociative memory processes noted in his account of the 
occurrences during his military service.  He indicated difficulty 
with recall of names of those with whom he served.  The Veteran 
described anhedonia in the form of social avoidance.  A 
restricted range of affect was noted with blunted emotionality.  
There was a foreshortened sense of future.  The Veteran reported 
difficulties with sleep onset, hypervigilance, avoidance of noisy 
environments, avoidance of anger-inducing events, and 
concentration problems.  

Mental examination revealed normal impulse control and normal 
speech in manner and content.  His form of thought and thought 
content were normal and suicidality, homicidality, and perceptual 
abnormalities were denied.  The Veteran's affect was blunted but 
stable.  The Veteran was oriented to three spheres.  His 
attention skills were normal but his concentration skills were 
below normal.  The Veteran's immediate memory capacity was below 
normal.  His memory for recent events was normal and his 
intelligence and fund of information were above average.  
Judgment and insight were below normal.

It was reported that individuals with similar profiles on the 
Personality Assessment Inventory test had significant problems 
with attention and concentration, confusion, poor judgment, 
thoughts of worthlessness and hopelessness, mood swings, episodes 
of poorly controlled anger, heightened levels of energy and 
irritability, considerable anxiety, and ineffective emotional 
control.  The examiner noted that individuals with similar 
profiles often have marked distress and severely impaired 
functioning.  They tend to be fairly rigid, perfectionistic, and 
inflexible.  They often have difficulties with relationships and 
on the job.

After examination the Veteran was diagnosed with PTSD and 
assigned a GAF score of 42.  The Veteran was noted to have 
difficulties in multiple areas including family relationships, 
judgment-related issues, thinking difficulties, and mood.  The 
Veteran was noted to experience considerable difficulty with his 
relationship with his children, anger outbursts and irritability, 
concentration and immediate memory, and mood-related difficulties 
in the form of depressive symptoms.  The Veteran's symptoms were 
described as severe.

In November 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) psychological examination.  The Veteran reported 
that he felt tired and like doing nothing.  He reported monthly 
crying spells.  The Veteran indicated that he had anger, 
irritability, sleep problems, some loss of appetite, and 
lethargy.  Upon psychological examination the Veteran was noted 
to exhibit lethargy.  The Veteran had unremarkable speech, was 
cooperative, friendly, and relaxed, had appropriate affect, and 
good mood.  He was able to do serial sevens and was able to spell 
a word forwards and backwards.  He was oriented to person, time, 
and place.  He had unremarkable thought processes and content.  
He had no delusions and understood the outcome of his behavior.  
He had average intelligence and understood that he had a problem.  
The Veteran had no hallucinations or inappropriate behavior.  He 
was able to interpret proverbs appropriately.  The Veteran did 
not have any obsessive or ritualistic behavior.  He did not have 
any panic attacks, homicidal thoughts, or suicidal thoughts.  The 
Veteran's impulse control was good.  Episodes of violence were 
noted, specifically a history of a few fights but none in the 
past eight years.  The Veteran was able to maintain minimum 
personal hygiene.  Remote and immediate memory were normal.  The 
Veteran's recent memory was mildly impaired.

The Veteran was noted to have recurrent and intrusive distressing 
recollections of events in service.  He had intense psychological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of his traumatic events.  The Veteran 
attempted to avoid thoughts, feelings, or conversations 
associated with the trauma.  He had markedly diminished interest 
or participation in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, and sense of foreshortened future.  The Veteran had 
difficulty with sleep, irritability, outbursts of anger, 
concentration, and hypervigilance.  The examiner noted that the 
Veteran's disturbances caused clinically significant distress or 
impairment in social and occupational areas of functioning.

The Veteran was diagnosed with PTSD and assigned a GAF score of 
55.  The examiner opined that there was not total occupational 
and social impairment due to PTSD but that the symptoms resulted 
in deficiencies in judgment, thinking, family relations, and 
mood.  The symptoms were noted to not cause deficiencies in work 
or school.  The examiner noted that the Veteran's depression was 
in part secondary to PTSD and in part secondary to the Veteran's 
family problems and that the symptoms of mood, sleep, and 
concentration difficulties overlapped between the two.

In a statement dated in February 2008 the Veteran reported that 
he had had a fight approximately one year prior.  The Veteran 
indicated that in the last five or six years while working for 
IBM he had difficulty remembering names and details, was short 
tempered, and got frustrated easily.  He stated that he and his 
manager did not see eye to eye often and that this conflict 
showed in his work production.  The Veteran reported difficulties 
with his marriage that led to him seeing a physician.  He stated 
that he did not have a good relationship with his sons and that 
he is uncomfortable when they visit.  The Veteran noted that he 
argued frequently with his sons and that he always finds 
something wrong with them, their families, or their lifestyles.

In February 2008 the Veteran underwent a private psychological 
evaluation.  The Veteran reported that he continued to experience 
intrusive thoughts and nightmares.  He had cognitive and 
physiological responses to trauma cues.  He described a history 
of effort invested in avoidance of thoughts, people, places, and 
activities associated with his service.  He had dissociative 
memory processes.  The Veteran reported anhedonia in the form of 
social avoidance.  The Veteran had a restricted range of affect 
that was evidenced by blunted emotionality.  He had a 
foreshortened sense of future.  The Veteran reported difficulties 
with sleep onset and terminal waking.  Verbal outbursts of anger 
and hypervigilance were reported.  The Veteran reported memory 
difficulties and a tendency to avoid noisy environments.  The 
Veteran reported periods of psychomotor agitation.  He indicated 
feelings of worthlessness, concentration problems.  He 
acknowledged a history of suicidal ideation without intent.  The 
Veteran had some difficulties with homicidal ideation.

Mental status examination revealed that the Veteran was highly 
pleasant, easily engaged, and cooperative during the interview.  
He had normal impulse control and speech in both manner and 
content.  His form and content of thought was normal.  Suicidal 
and homicidal ideation were acknowledged but intent was denied.  
The Veteran's mood was relaxed and his affect was blunted.  The 
Veteran was oriented to three spheres.  His attention skills were 
normal.  His concentration skills were below normal.  His 
immediate memory was below normal.  His memory for recent events, 
events in the recent past, and remote events was normal.  The 
Veteran had an above average intelligence and fund of 
information.

The psychologist diagnosed the Veteran with PTSD and assigned a 
GAF score of 39.  The psychologist further noted that due to the 
Veteran's PTSD, depression, and difficulties with cognitive 
function, he was unable to work.  The psychologist stated that 
the Veteran's history of angry outbursts resulting in verbal 
aggression and resulting from road rage is likely to negatively 
impact on his employability.  The Veteran described a marked 
pattern of social isolation.  The physician noted that the 
Veteran's multiple areas of medical difficulty were also likely 
to affect the Veteran's employability.  

In December 2008 the Veteran was afforded a VA C&P psychological 
examination.  The Veteran reported anger, irritability, anxiety, 
situational and aggressive outbursts, social isolation, family 
conflicts and difficulty in interpersonal relationships.  Upon 
psychological examination the Veteran was noted to be neatly 
groomed and appropriately dressed.  He had unremarkable 
psychomotor activity and speech.  His attitude was cooperative, 
friendly, relaxed and attentive.  His affect was appropriate and 
full.  The Veteran's mood was reported to depend upon the day.  
The Veteran was oriented to person, time, and place.  His thought 
process and content was unremarkable.  The Veteran understood the 
outcomes of his behavior, understood that he had a problem, and 
was noted to have average intelligence.  The Veteran reported 
that he had trouble falling and staying asleep.  He had no 
hallucinations or inappropriate behavior.  The Veteran 
interpreted proverbs appropriately and had no obsessive or 
ritualistic behavior.  He did not have any panic attacks, 
homicidal thoughts, or suicidal thoughts.  The Veteran's impulse 
control was fair and he had episodes of violence.  The Veteran 
was able to maintain a minimum of personal hygiene and had no 
difficulties with the activities of daily living.  The Veteran's 
remote memory was mildly impaired.  His recent memory was normal 
and his immediate memory was mildly impaired.  After examination 
the Veteran was diagnosed with PTSD and assigned a GAF score of 
55.  The examiner stated that the Veteran's anger, social 
isolation, lack of motivation, social withdrawal, irritability, 
and lack of trust or patience with others has affected his 
relationships with others, interest in activities, and 
relationships with family members.  The examiner stated that 
there was not total occupational and social impairment due to 
PTSD.  However, there was impairment in the areas of judgment, 
family relations, work, and mood.  There were no impairments 
noted in the Veteran's thinking.  The examiner found that the 
Veteran had reduced reliability and productivity due to PTSD.

In February 2009 the Veteran underwent a private psychological 
evaluation.  The Veteran reported that he continued to experience 
intrusive thoughts, flashbacks, nightmares, night sweats, and 
cognitive and physiological responses to trauma cues.  The 
Veteran stated that he had avoidance of thoughts, people, 
conversations, activities, and places associated with his period 
of service.  The Veteran had dissociative memory processes.  He 
was noted to have anhedonia and to have sacrificed social 
activities.  The Veteran had a restricted range of affect.  He 
had difficulties with sleep onset and intermittent waking.  Upon 
examination the Veteran was noted to be cooperative and pleasant, 
to have normal impulse control, and normal speech manner and 
content.  The Veteran had normal thought content and form and 
suicidality, homicidality, and perceptual abnormalities were 
denied.  The Veteran's mood was "comfortable" and his affect 
was blunted.  The Veteran was oriented to three spheres, his 
attention skills were normal, and his concentration skills were 
below normal.  The Veteran's immediate memory capacity were below 
normal.  His memory for recent events and remote past events were 
normal.  His intelligence and fund of information were above 
normal.  The Veteran's judgment and insight were below normal.  
The Veteran was diagnosed with PTSD and depressive disorder and 
was assigned a GAF score of 42.  The examiner noted that the 
problems with the Veteran's emotional and behavioral controls 
likely have a negative impact on his employability.

The Board finds that entitlement to an evaluation in excess of 70 
percent disabling for PTSD is not warranted.  The Veteran's PTSD 
has not manifested total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name at any point during 
the period on appeal.  Although a private practitioner opined 
that the Veteran was unable to work due to psychiatric 
disability, the practitioner did not opine that the Veteran was 
totally impaired both occupationally and socially.  Moreover, the 
Board finds that the opinion is outweighed by the VA examination 
reports.  The VA examiners not only examined the Veteran but also 
conducted a review of the medical history.  Both VA examiners 
opined that the Veteran was not totally occupationally and 
socially impaired but rather that he had impairment in most 
areas.  These opinions are bolstered by the mental status 
examination findings that were reported above, which show that 
the Veteran's signs and symptoms fit within the criteria for a 70 
percent evaluation.  In addition, the evidence shows that the 
Veteran's thought process and communication are not grossly 
impaired although a VA examiner did note thinking difficulties, 
persistent delusions or hallucinations have not been reported, he 
is able to maintain personal hygiene, is always found to be 
oriented to time and place, and has not had memory loss 
concerning the names of his close relatives, his occupation or 
his own name.  

While the Veteran's PTSD has manifested intrusive thoughts; 
flashbacks; nightmares; night sweats; cognitive and physiological 
responses to trauma cues; avoidance of thoughts, people, 
conversations, activities, and places associated with his period 
of service; dissociative memory processes; anhedonia; sacrifice 
of social activities; a restricted range of affect; sleep 
difficulties; anxiety; hypervigilance; mood-related difficulties; 
irritability; below normal concentration skills; below normal 
immediate memory capacity; impairment of employability; homicidal 
ideation with normal impulse control; and below normal judgment 
and insight, the severe nature of those symptoms was considered 
in assigning the 70 percent evaluation, and there is no evidence 
that he is a persistent danger to himself or others.  In 
addition, the Board notes that the GAF scores assigned to the 
Veteran during the period on appeal are predominantly between 42 
and 55 (42, 55, 39, 55, and 42) representing serious to moderate 
symptoms (e.g. symptoms of flat affect and circumstantial speech, 
occasional panic attacks, few friends, conflicts with peers or 
co-workers, suicidal ideation, severe obsessional rituals, 
frequent shoplifter, no friends, and unable to keep a job).  
Although one GAF of 39 was assigned, which represents some 
impairment in reality testing or communication or major 
impairment in several areas, the majority of the GAF scores are 
from 42 to 444 which at most represents serious symptoms or 
impairment.  Accordingly, the preponderance of the evidence is 
against finding that the Veteran has impairment that more nearly 
approximates the criteria for a 100 percent rating.

The Board has considered whether staged ratings are warranted but 
finds that the evidence does not show, as was discussed above, 
that there are distinct periods of time where the evidence shows 
that a higher rating is warranted.  In addition, the Board notes 
that there are psychiatric diagnoses of record in addition to 
PTSD.  Since the symptoms attributable to other diagnosed 
conditions have not been disassociated from those attributable to 
PTSD, the Board has considered all psychiatric symptoms and 
conditions in connection with the Veteran's appeal.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted in 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected PTSD has on his ability to work.  However, the 
assignment of a 70 percent disability evaluation contemplates 
that there is commensurate interference with the industrial 
functioning.  The evidence as a whole shows that the Veteran's 
signs and symptoms fit within the schedular criteria as was 
described above.  Furthermore, the Board finds no evidence of any 
unusual or exceptional circumstances, such as frequent periods of 
hospitalization related to the service-connected disability at 
issue that would take the Veteran's case outside the norm so as 
to warrant an extraschedular rating.  Notably, however, the 
rating schedule contemplates occupational impairment which, in 
this case, is a high level of 70 percent.  See 38 C.F.R. §§ 4.1, 
4.130, Diagnostic Code 9411; see also VAOPGCPREC 5-2005 (Nov. 25, 
2005).  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in August 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained pertinent VA treatment 
records.  The Veteran submitted treatment records from Medical 
Associates of Brevard, Ireland Family Practice, The Orthopedic 
and Sports Medicine Center, and Drs. W.A., K.F.H., S.D., P.B., 
K.V., and W.H.  The records regarding the Veteran's application 
for Social Security Administration benefits were obtained and 
associated with the claims file.

The Veteran reported that he received treatment for a hearing 
problem and ringing in the ears from the VA in East Orange, New 
Jersey.  An attempt was made to obtain these records; however, in 
November 2006, a response was received indicating that the VA in 
East Orange, New Jersey did not have any records regarding the 
Veteran.  The Board notes that VA is not required to search for 
evidence, which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require strict 
adherence to technical requirements and impose additional burdens 
on VA when there was no benefit flowing to the claimant).  As the 
records regarding the Veteran's treatment in East Orange, New 
Jersey have been identified as only relevant to the Veteran's 
prior claims for hearing loss and ringing in the ears, the Board 
finds that the further efforts to obtain these records are not 
warranted before adjudicating the Veteran's claim of entitlement 
to an initial evaluation in excess of 70 percent disabling for 
PTSD. 

The appellant was afforded VA medical examinations in November 
2007 and December 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
disabling for PTSD is denied.


REMAND

The Veteran seeks entitlement to TDIU.  In order to establish 
entitlement to TDIU due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to secure and follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  VA defined substantially gainful employment as 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular occupation 
in the community where the Veteran resides."  See M21-MR, Part 
IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD (70 percent disabling); 
type II diabetes mellitus with neuropathy of the scalp (20 
percent disabling); peripheral neuropathy of the left upper 
extremity associated with diabetes mellitus, with neuropathy of 
the scalp (10 percent disabling); peripheral neuropathy of the 
right upper extremity associated with diabetes mellitus, with 
neuropathy of the scalp (10 percent disabling); peripheral 
neuropathy of the left lower extremity associated with diabetes 
mellitus, with neuropathy of the scalp (10 percent disabling); 
and peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, with neuropathy of the scalp (10 percent 
disabling).  The Veteran's combined disability evaluation is 50 
percent disabling from February 13, 2006, and 90 percent from 
July 30, 2007.  As such, the Veteran meets the minimum criteria 
for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, 
the remaining question is whether the Veteran is unemployable due 
to service-connected disability.

As discussed above, the Veteran's PTSD was noted to cause 
difficulties with relationships and on the job.  In an 
examination dated in February 2008 the Veteran was noted to be 
unemployable due to his PTSD, depression, and difficulties with 
cognitive function.  It was also noted that the Veteran's 
multiple areas of medical difficulty were also likely to affect 
the Veteran's employability.  However, the records do not provide 
an opinion regarding whether the veteran's service-connected 
disabilities render the Veteran unemployable. 

The Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the 
appropriate examination(s) to assess the 
Veteran's ability/inability to work based 
on his service-connected disabilities.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service- connected disabilities (PTSD; type 
II diabetes mellitus with neuropathy of the 
scalp; peripheral neuropathy of the left 
upper extremity; peripheral neuropathy of 
the right upper extremity; peripheral 
neuropathy of the left lower extremity; and 
peripheral neuropathy of the right lower 
extremity), would prevent him from 
obtaining or keeping gainful employment for 
which his education and occupational 
experience would otherwise qualify him.

The examiner is informed that the Veteran's 
age and nonservice-connected disabilities 
may not be considered in connection 
herewith, only the service-connected 
disabilities and their impact on the 
Veteran's ability to obtain or retain 
substantially gainful employment are for 
consideration.

The claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide a 
complete rationale for all conclusions 
reached.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


